         Case 1:17-cr-00118-KPF Document 299 Filed 08/13/21 Page 1 of 2




MEMO ENDORSED

                                                August 12, 2021


    The Honorable Katherine Polk Failla
    United States District Judge
    Southern District of New York
    40 Centre Street
    New York, NY 10007

                  Re: United States v. Howard Patterson
                        17 CR 118 (KPF)

    Dear Judge Failla:

            Mr. Whidbee’s VOSR proceeding is scheduled for August 13, 2021. By this
    letter application, I seek an adjournment of four months, to a date convenient to the
    Court after Dec. 6, 2021.

            The Kings County criminal case against Mr. Patterson is scheduled for
    December 6, 2021. Given the pendency of the underlying criminal action, it is my
    request that the Court forebear from holding any proceeding on the violation
    specification, and instead continue the matter until such time as the state criminal
    matter is resolved. I will provide an update of the status of the NYS matter
    immediately upon its conclusion.


                                                Sincerely,



                                                David Wikstrom
       Case 1:17-cr-00118-KPF Document 299 Filed 08/13/21 Page 2 of 2
Application GRANTED. The conference scheduled for August 13, 2021,
is hereby ADJOURNED sine die.     Defendant is directed to file a
letter with the Court on or before December 13, 2021, providing a
status update on the ongoing state criminal proceeding.

The Clerk of Court is directed to terminate the pending motion at
docket entry 298.
Date:     August 12, 2021          SO ORDERED.
          New York, New York



                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
